If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 10, 2022
               Plaintiff-Appellee,

v                                                                  No. 352698
                                                                   St. Clair Circuit Court
HAYWOOD ALEXANDER-DESHON JONES,                                    LC No. 19-001989-FC

               Defendant-Appellant.


Before: GADOLA, P.J., and BORRELLO and M. J. KELLY, JJ.

PER CURIAM.

        Defendant appeals as of right his jury-trial conviction of first-degree criminal sexual
conduct (CSC-I), MCL 750.520b(1)(f) (sexual penetration by force or coercion causing injury to
victim). Defendant was resentenced to 12 to 40 years’ imprisonment. For the reasons set forth in
this opinion, we affirm.

                                       I. BACKGROUND

         This appeal arose following a jury verdict convicting defendant of first-degree criminal
sexual conduct (CSC-I), MCL 750.520b(1)(f) (sexual penetration by force or coercion causing
injury to victim). The victim stated that she and defendant were engaging in consensual vaginal
and oral sex when defendant, against her wishes, grabbed her, then turned her over and began
penetrating her anus. The victim had previously made clear to defendant that she would not
consent to anal sex, and she immediately began crying out once defendant initiated this unwelcome
contact. She eventually reported this incident to police and underwent a medical examination,
which revealed that she suffered a 1-centimeter tear in her anus from the incident. Defendant
testified in his own defense, claiming that the anal penetration that occurred was merely an
accidental contact and that he was really just trying to reinsert his penis in the victim’s vagina
during consensual sex.

                                        II. ANALYSES




                                               -1-
       On appeal, defendant first argues that his conviction was based on insufficient evidence
because the prosecutor failed to satisfy the force or coercion element of his CSC-I charge beyond
a reasonable doubt.

         This Court reviews a claim of insufficient evidence de novo, “view[ing] the evidence in a
light most favorable to the prosecution [to] determine whether a rational trier of fact could find
that the essential elements of the crime were proven beyond a reasonable doubt.” People v
Kanaan, 278 Mich App 594, 618; 751 NW2d 57 (2008). “This Court will not interfere with the
trier of fact’s role of determining the weight of the evidence or the credibility of witnesses.” Id. at
619. “Circumstantial evidence and reasonable inferences that arise from such evidence can
constitute satisfactory proof of the elements of the crime.” Id. “All conflicts in the evidence must
be resolved in favor of the prosecution.” Id.

       To support a conviction of CSC-I under MCL 750.520b(1)(f), a prosecutor must establish
beyond a reasonable doubt that the defendant (1) “use[d] force or coercion to engage in sexual
penetration with another person and [(2)] cause[d] personal injury.” People v Crippen, 242 Mich
App 278, 282; 617 NW2d 760 (2000).

       Force or coercion includes any of the following circumstances:

       (i) When the actor overcomes the victim through the actual application of physical
       force or physical violence.

       (ii) When the actor coerces the victim to submit by threatening to use force or
       violence on the victim, and the victim believes that the actor has the present ability
       to execute these threats.

       (iii) When the actor coerces the victim to submit by threatening to retaliate in the
       future against the victim, or any other person, and the victim believes that the actor
       has the ability to execute this threat. As used in this subdivision, “to retaliate”
       includes threats of physical punishment, kidnapping, or extortion.

       (iv) When the actor engages in the medical treatment or examination of the victim
       in a manner or for purposes that are medically recognized as unethical or
       unacceptable.

       (v) When the actor, through concealment or by the element of surprise, is able to
       overcome the victim. [People v Eisen, 296 Mich App 326, 333; 820 NW2d 229
       (2012), quoting MCL 750.520b(1)(f)(i)-(v).]

And this list is not exhaustive. Id.

       Here, defendant argues that the force or coercion element was not established beyond a
reasonable doubt, suggesting that the evidence favored his explanation that the contact was brief
and accidental rather than intentionally forced. Defendant highlights alleged inconsistencies in the
victim’s testimony, including that she did not immediately report the assault or go to the hospital,
she only reported the assault once police pulled her brother over for a traffic violation, she did not
make direct eye contact during the medical examination, and she gave differing accounts of the


                                                 -2-
length of the alleged assault at different times. Discounting the victim’s account of events,
defendant claims that no evidence was presented that any force or coercion occurred. Defendant
also stresses the medical examiner’s testimony that the victim’s anal tear could have occurred
during consensual sex. Lastly, defendant argues that the trial court’s statements at the initial
sentencing hearing and at resentencing reinforce that the evidence presented by the prosecutor was
lacking, in particular its comments that “I listened to the entirety of the testimony and I think . . .
that it can be argued that reasonable minds may be able to disagree as to some aspects of the case,”
and “I may have some differences of opinion [regarding what the evidence shows].”

        Viewing the evidence in a light most favorable to the prosecutor, we conclude that
sufficient evidence was presented for reasonable jurors to find the force or coercion element
satisfied beyond a reasonable doubt. The victim testified that she previously denied defendant’s
requests to engage in anal sex on multiple occasions, including shortly before the incident at issue,
but he penetrated her anus anyway. See People v Carlson, 466 Mich 130, 135; 644 NW2d 704
(2002) (“when a victim refuses to engage in sexual activities and the defendant ignores the refusal
and penetrates the victim anyway, sufficient evidence exists to satisfy the force or coercion
requirement”) (quotation marks and citation omitted). He did so after grabbing hold of the victim
and abruptly turning her over. And despite her cries and protests in the moment, the victim stated
that “[i]t felt like, yeah, he was trying to push it in more.” These circumstances are sufficient to
qualify as force or coercion because defendant overcame the victim through both surprise and the
actual application of physical force. Furthermore, additional evidence introduced could have been
found to corroborate portions of the victim’s testimony. Both the medical examiner and the police
officer responding to the victim’s report of assault testified to the victim’s description of events in
the hours and days immediately following the incident, which was largely consistent with the
victim’s trial testimony.

        When examining the evidence, it is important to bear in mind that defendant admits he
penetrated the victim’s anus. Defendant’s arguments at trial and on appeal are that he did not exert
any force in doing so and that his penetration was a mistake. On appeal, his arguments on this
issue attempt to discount and highlight inconsistencies within the victim’s testimony and advance
his own alternate explanation of the incident, however, this Court does not interfere with the jury’s
weighing of evidence and determining relative credibility of witnesses. See Kanaan, 278 Mich
App at 619 (“This Court will not interfere with the trier of fact’s role of determining the weight of
the evidence or the credibility of witnesses.”). The jury did not accept defendant’s alternate
explanation, and that is a determination that must be preserved on appeal. Moreover, we must
resolve any conflicts in the evidence in favor of the prosecutor. Id.

        Additionally, defendant points to the trial court’s statements regarding the evidence to
suggest that the trial court was of the opinion that insufficient evidence existed to justify
conviction. However, the trial court’s statement is ambiguous. We glean no specific findings from
the statement and it has no effect on our determination as to whether there existed sufficient
evidence. This conclusion is reached for a multitude of reasons beginning with the fact that when
determining whether there is sufficient evidence to support a conviction, this Court reviews the
evidence de novo. Kanaan, 278 Mich App at 618. Additionally, the trial court later stated: “I take
no issue with what the jury concluded in this case. They saw fit, twelve of them[,] to find you
guilty as charged and I stand by that verdict and you’re going to live with the consequences of that
verdict.” At resentencing the trial court again stated: “I have no quarrel with what the jury did. . . .


                                                  -3-
[T]hey decided the case based on the facts. They found [defendant] guilty beyond a reasonable
doubt and that’s kind—that’s the way it is.” We therefore find no credence in defendant’s
arguments that the trial court was of the opinion that insufficient evidence existed to justify the
verdict. Accordingly, defendant is not entitled to relief on this issue.

       Defendant next argues that his 12-to-40-year sentence was unreasonable and
disproportionate.

       A sentence above the guidelines range is reviewed for reasonableness. People v Dixon-
Bey, 321 Mich App 490, 520; 909 NW2d 458 (2017). This Court applies an abuse of discretion
standard when reviewing the reasonableness of a sentence. Id. Specifically, this Court must ask
“whether the trial court abused its discretion by violating the principle of proportionality” set forth
in People v Milbourn, 435 Mich 630; 461 NW2d 1 (1990), abrogated by statute as recognized in
People v Armisted, 295 Mich App 32, 51-52 (2011), readopted in People v Steanhouse, 500 Mich
453, 471-475 (2017). People v Steanhouse, 500 Mich 453, 471; 902 NW2d 327 (2017).

       However, “if a minimum sentence is within the appropriate guidelines sentence range, [this
Court] shall affirm that sentence and shall not remand for resentencing absent an error in scoring
the sentencing guidelines or inaccurate information relied upon in determining the defendant’s
sentence. MCL 769.34(10).

       It should initially be noted that pursuant to earlier rulings by this Court only above-
guidelines sentences are reviewed for reasonableness in accordance with the principle of
proportionality, see Dixon-Bey, 321 Mich App at 520. Here, defendant’s minimum sentence was
within the recommended guidelines range. Sentences within the guidelines range are
presumptively proportionate. People v Bowling, 299 Mich App 552, 558; 830 NW2d 800 (2013).
“[T]o overcome the presumption that the sentence is proportionate, a defendant must present
unusual circumstances that would render the presumptively proportionate sentence
disproportionate.” Id. (quotation marks and citation omitted).

        Defendant’s recommended guidelines range at resentencing was set at 108 to 180 months
(9 to 15 years). Defendant’s 12-year minimum sentence is within that range and, accordingly, is
presumptively proportionate. And most importantly, defendant has not identified any unusual
circumstances sufficient to overcome this presumption. Defendant merely argues that his sentence
was improper when generally considering the questionable nature of the underlying evidence and
the trial court’s own statements questioning that evidence (the same statements highlighted in
defendant’s sufficiency-of-the-evidence argument). But as previously noted, there was sufficient
evidence to support defendant’s conviction.

         Defendant’s reliance on the trial court’s commentary is similarly unavailing. As discussed
earlier, the trial court’s commentary in totality, while possibly expressing some difference of
opinion concerning its interpretation of the evidence, did confirm the jury’s finding of guilt beyond
a reasonable doubt. Furthermore, regarding defendant’s sentence in particular, the trial court
explicitly stated that it was “appropriate under the totality of the circumstances.” Given that
defendant was convicted of a forcible sexual assault against a victim that he was close to, we agree
that the sentence was appropriate and proportional to defendant’s offense and personal history.




                                                 -4-
       Lastly on this issue, because defendant has not presented any unusual circumstances to
overcome the presumption of proportionality, and did not argue that there was a scoring error or
inaccurate information relied on, we must affirm that sentence. MCL 769.34(10). Dixon-Bey, 321
Mich App at 520.

       Defendant also argues that his 12-to-40-year sentence violated his guarantee against cruel
or unusual punishment under state and federal constitutions.1

        Defendant did not raise this claim below; therefore, this claim is unpreserved. Unpreserved
constitutional issues are reviewed for “plain error affecting the defendant’s substantial rights.”
People v Wiley, 324 Mich App 130, 150; 919 NW2d 802 (2018). Under plain error review, a
defendant must show that: “(1) error occurred, (2) the error was plain, i.e., clear or obvious, and
(3) the plain error affected substantial rights.” Id. at 150-151 (quotation marks and citation
omitted). Plain error is deemed to affect substantial rights when a defendant can establish
prejudice, “i.e., that the error affected the outcome of the lower-court proceedings.” Id. at 151
(quotation marks and citation omitted). In addition, “[r]eversal is warranted only when the plain,
forfeited error resulted in the conviction of an actually innocent defendant or when an error
seriously affects the fairness, integrity, or public reputation of judicial proceedings.” People v
Randolph, 502 Mich 1, 10; 917 NW2d 249 (2018) (quotation marks and citation omitted).

        The constitutional guarantee against cruel or unusual punishment protects individuals
“from inherently barbaric punishments under all circumstances.” Bowling, 299 Mich App at 557
(quotation marks citation omitted). “The essential principle at issue is that the State must respect
the human attributes even of those who have committed serious crimes.” Id. (quotation marks
citation omitted). “In deciding if punishment is cruel or unusual, this Court looks to the gravity of
the offense and the harshness of the penalty, comparing the punishment to the penalty imposed for
other crimes in this state, as well as the penalty imposed for the same crime in other states.” Id. at
557-558 (quotation marks citation omitted). However, a proportionate sentence cannot be cruel
or unusual. Id. at 558.

       Defendant was convicted of a serious assaultive offense against a victim with whom he
had a close relationship. He was sentenced to a 12-year minimum sentence, well within the
recommended guidelines range. And as previously discussed, defendant’s within-guidelines
sentence was proportionate. Therefore, it was not cruel or unusual. Bowling, 299 Mich App at
558. Furthermore, we do not find defendant’s reliance on his age or the cases2 dealing with life


1
  It should be noted that the Michigan Constitution prohibits cruel or unusual punishment, while
the United States Constitution prohibits cruel and unusual punishment. Const 1963, art 1, § 16;
US Const, Am VIII. However, this distinction is irrelevant for the purposes of the instant appeal
because “"[i]f a punishment []passes muster under the state constitution, then it necessarily passes
muster under the federal constitution.” Bowling, 299 Mich at 557 n 3 (quotation marks and citation
omitted).
2
  See Solem v Helm, 463 US 277, 280-282, 303; 103 S Ct 3001; 77 L Ed 2d 637 (1983) (concluding
that life sentence without parole, given under state’s recidivist statute, for the defendant who was
convicted of uttering a “no account” check for $100 with a record of six prior nonviolent felonies



                                                 -5-
sentences without parole persuasive. Thirty-seven years old is not so old that he would effectively
spend his remaining life in prison. Defendant’s situation is clearly distinguishable from the cases
cited by him where individuals were subjected to life sentences for relatively minor crimes.

       Affirmed.

                                                            /s/ Michael F. Gadola
                                                            /s/ Stephen L. Borrello
                                                            /s/ Michael J. Kelly




was disproportionate and, therefore, cruel and unusual under the United States Constitution),
overruled by Harmelin v Michigan, 501 US 957 (1991) (concluding that the Eighth Amendment
to the United States Constitution contains no proportionality guarantee); People v Bullock, 440
Mich 15, 485 NW2d 866 (1992) (concluding that Michigan’s mandatory penalty of life sentence
without parole for possession of 650 grams or more of any substance containing cocaine was “so
grossly disproportionate as to be ‘cruel or unusual’ ” under the Michigan Constitution).


                                                -6-